Citation Nr: 1543106	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  09-26 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left leg disability.  

2.  Entitlement to service connection for a right hip disability.  

3.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the claims for service connection for a left leg disability, right hip disability, and right knee disability.  

The Board notes that a January 2009 rating decision denied entitlement to a total disability rating based on individual unemployability.  Although the Veteran filed a notice of disagreement in May 2009, and the RO furnished a statement of the case on this issue in January 2010, the Veteran did not perfect an appeal of this issue.  Therefore, this issue is not before the Board at this time.  

In November 2012, the Board remanded these claims for additional development.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from April 2010 to October 2012 and the September 2015 Appellant's Brief, are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of the Veteran's case should take into account the existence of this electronic record.    

The issue(s) of entitlement to service connection for a left leg disability and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The most probative evidence fails to link the Veteran's current right hip disability to service or to a service-connected disability. 


CONCLUSION OF LAW

The requirements for establishing service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a May 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  He was further advised of how disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, Social Security Administration records, and the Veteran's statements.  The Board finds that the December 2012 VA examination was adequate because the examiner considered the relevant facts regarding the Veteran's medical history and addressed the relevant criteria regarding whether the Veteran's disability was due to his period of service or whether it was due to or aggravated by his service-connected disabilities.          

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included scheduling the Veteran for a VA examination to determine whether the disability was due to service or secondary to service-connected disabilities.  In response, the RO/AMC scheduled the Veteran for a December 2012 VA examination that complied with the remand instructions.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his right hip disability is due to his period of service.  Alternatively, the Veteran alleges that his right hip disability is secondary to his service-connected lumbar spine disability.  

Service treatment records show that in March 1966, the Veteran had lumbosacral pain that radiated to his right hip.  On separation examination in July 1968, the Veteran's hips were found to have no abnormalities.  

Post-service VA and private medical records dated from May 2005 to June 2013 show that the Veteran received intermittent treatment for right hip osteoarthritis.  A June 2005 private medical report indicates that the Veteran complained of having low back pain and leg pain since 1969.  Social Security Administration (SSA) records show that the Veteran had been granted SSA disability benefits since December 20, 2006 for osteoarthrosis and allied disorders.  The Veteran underwent a right total hip arthroplasty in May 2009.    

On VA examination in December 2012, the Veteran reported that he started having bilateral hip pain in 2005.  He stated that he was diagnosed with osteoarthritis and tolerated it for many years until 2009 when he underwent right hip replacement with post operative rehabilitation.  He indicated that he now had no more right hip pain.  He reported he was in service from 1965 to 1968 and that he later worked all his life as a mechanic.  He maintained that he would get pain especially working in the yard.  The Veteran was noted to have osteoarthritis that involved a lot of his joints.  He was also noted to have seen a rheumatologist.  After review of the claims file and examination of the Veteran, the examiner diagnosed the Veteran with severe osteoarthritis of the right hip status post right total hip arthroplasty.  She opined that the right hip osteoarthritis was not related to or had its onset in service.  She explained that the service treatment records had not shown evidence of any trauma, and that the separation examination had revealed no problems pertaining to any joint or any part of the body.  She asserted that osteoarthritis was a disease that involved multiple joints and was genetic in nature.  She further stated that osteoarthritis was the most common joint disorder, which was due to aging and wear and tear on a joint.  The examiner also opined that the Veteran's right hip disability was not proximately due to or the result of his degenerative disc disease of the lumbar spine, nor had there been any increase in severity of the right hip disability that was proximately due to or the result of his lumbar spine disability.  She explained that the Veteran had an extensive history of osteoarthritis in his other joints, including left knee and right hip osteoarthritis that had led to joint replacements and right knee arthritis for which he was awaiting a right knee replacement.  She also reported that an MRI of the Veteran's lumbar spine had revealed mild degenerative disc disease at L5-S1, a far lateral disc/osteophyte near the left L5, and very mild facet arthropathy, and that neurosurgery had found that the lumbar spine pathology was not causing any other joint conditions.  She further explained that there was no anatomical relationship that would cause the two different conditions.    

The Board notes that the Veteran was found to be disabled by the SSA, in part, due to his osteoarthrosis.  However, VA is not bound by the findings of disability or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413 (1991). 

With regard to service connection for a right hip disability on a direct basis, the Board notes that right hip osteoarthritis was not shown to a compensable degree within one year following his discharge from service.  The first objective post-service evidence of a right hip disability is in May 2005, which is approximately 37 years after the Veteran's period of active service.  As right hip arthritis was not shown for many years after the Veteran's period of service, this weighs against a claim that it was directly related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Moreover, at no time did any of the Veteran's treating providers find that his right hip disability was related to his period of active service.  Instead, the December 2012 VA examiner reviewed the claims file, interviewed and examined the Veteran, and provided adequate reasoning and bases for the opinion that the Veteran's right hip osteoarthritis was not at least as likely as not due to his period of service.  She explained that the service treatment records had not shown evidence of any trauma, and that the separation examination had revealed no problems pertaining to any joint or any part of the body.  She asserted that osteoarthritis was a disease that involved multiple joints and was genetic in nature, and she further stated that osteoarthritis was the most common joint disorder, which was due to aging and wear and tear on a joint.  For these reasons, the December 2012 opinion by the December 2012 VA examiner is afforded great probative value.    

The Board notes that the Veteran has been diagnosed with right hip osteoarthritis, which is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2015).  Service connection based on a continuity of symptomatology can be warranted under 38 C.F.R. § 3.303(b) (2015) for chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, although the Veteran reported in a June 2005 private medical report that he had experienced back and leg pain since 1969, he subsequently indicated at his December 2012 VA examination that he had first started having hip pain in 2005.  Moreover, the objective evidence of record does not show that the Veteran has continuously had right hip osteoarthritis since discharge from service.  Indeed, the first diagnosis of right hip osteoarthritis was in May 2005.  Therefore, the Board finds that service connection for right hip osteoarthritis based on a theory of continuity of symptomatology is not warranted. 

With regard to service connection for a right hip disability on a secondary basis, the Board notes that at no time did any of the Veteran's treating providers find that his right hip disability was due to or aggravated by his lumbar spine disability.  However, the December 2012 VA examiner reviewed the claims file, interviewed and examined the Veteran, and provided adequate reasoning and bases for the opinion that it was less likely than not that the Veteran's right hip disability was caused or aggravated by his lumbar spine disability.  Specifically, the December 2012 examiner explained that the Veteran had an extensive history of osteoarthritis in his other joints, including left knee and right hip osteoarthritis that had led to joint replacements and right knee arthritis for which he was awaiting a right knee replacement.  She also reported that an MRI of the Veteran's lumbar spine had revealed mild degenerative disc disease at L5-S1, a far lateral disc/osteophyte near the left L5, and very mild facet arthropathy, and that neurosurgery had found that the lumbar spine pathology was not causing any other joint conditions.  She further explained that there was no anatomical relationship that would cause the two different conditions.  For these reasons, the December 2012 opinion by the December 2012 VA examiner is afforded great probative value.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the presence of a right hip disability, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of pain, any actual diagnosis of a right hip disability requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to any current right hip disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran believes that he has current right hip disability that is due to service or a service-connected disability, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current right hip disability is not competent medical evidence, as such question requires medical expertise to determine.  Id.  In any event, the Board concludes that the medical evidence, which reveals that a right hip disability is not due to service or a service-connected disability, is of greater probative value than the lay contentions of the Veteran.    

In sum, the Board finds that the probative and persuasive evidence does not show that the Veteran's right hip disability is related to his period of service, or that his right hip disability is due to or aggravated by his service-connected lumbar spine disability.  Accordingly, service connection for a right hip disability is not warranted on any basis.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a right hip disability is denied.  


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claims for service connection for a left leg disability and a right knee disability.  

Regarding the left leg disability, on January 2008 VA examination, the examiner opined that the Veteran's left knee condition was less likely as not caused by or a result of his right calcaneal fracture (for which the Veteran was subsequently service-connected).  The examiner explained that there were no records to indicate that the right ankle was the cause of the development of the left knee condition.  Although the January 2008 VA examiner provided an opinion and rationale regarding whether the Veteran's left leg disability was due to his service-connected right ankle disability, she provided no opinion regarding whether the Veteran's left leg disability was aggravated by his right ankle disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, the claims file should be returned to the January 2008 examiner, if available, in order to obtain an opinion regarding whether the Veteran's left leg disability has been aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected right ankle disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the right knee disability, the Veteran underwent a December 2012 VA examination to determine, in pertinent part, whether his right knee disability was directly due to service.  After review of the claims file and examination of the Veteran, the VA examiner opined that the Veteran's right knee osteoarthritis was not related to nor did it have its onset in service.  She based her opinion, in part, on the fact that service treatment records showed no evidence of any trauma.  However, the Board notes that in a July 1966 service treatment record, the Veteran complained of constant pain in his right leg from the patella down that had existed for the past two days.  He was diagnosed with a probable subpatellar contusion of the right knee.  Additionally, in September 1966, the Veteran reported injuring his right knee 3 days prior and complained of right knee pain and swelling.  He was noted to have slight swelling on examination.  Although the December 2012 VA examiner indicated that she had reviewed the entire claims file, it is unclear to the Board whether she had reviewed the aforementioned service treatment records in which the Veteran received treatment for right knee injuries.  Indeed, under the "Evidence Review" section of the VA examination, the examiner only cited that the June 1968 separation examination did not mention any joints or part of the body except for the back.  Therefore, the claims file should be returned to the December 2012 examiner, if available, in order to obtain an opinion regarding whether the Veteran's right knee disability is due to his period of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Accordingly, the case is REMANDED for the following action:

1.  Return the examination report and claims file to the examiner who conducted the January 2008 VA examination, if available.  The examiner should once again review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left leg disability is AGGRAVATED (permanent worsening of the underlying disability beyond natural progress) by the service-connected right ankle disability.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

2.  Return the examination report and claims file to the examiner who conducted the December 2012 VA examination, if available.  The examiner should once again review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right knee disability is related to service.  In rendering her opinion, the examiner must consider the July 1966 treatment for probable subpatella contusion of the right knee and the September 1966 treatment for right knee pain and swelling after a right knee injury 3 days prior.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  
  
3.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


